DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	 The amendment filed October 21, 2022 has been entered. Claims 1-6, 9, 14-15, and 21-22 have been amended. Claims 8 and 11-12 were cancelled. Claims 1-7, 9-10 and 13-22 are pending in this Office Action.

Withdrawn Grounds of Rejection
3.	The following rejections have been withdrawn in view of applicants amendments”
	a) The rejection of claims 1, 10 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph;
	
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1(h) recites the limitation "the results" in the claims.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites identifying a microbial infection type in humans which is known to be caused by at least 4 different microbes. Microbes, include bacteria, virus, protozoa, fungi, algae, amoebas, and slime molds. Claim 10 recites more than 100 bacterial species. There are no claims reciting viruses, protozoa, fungi, algae, amoebas, or slime molds. There is no identification of other types of microbe, therefore it is unclear if the instant claims will only identify bacteria causing infection. Clarification is required to overcome the rejection. 
The claims are drawn to method for identifying a microbe causing an infection in a human, comprising: (a) identifying a microbial infection type in humans which is known to be caused by at least 4 different microbes and for which a test is to be conducted to identify at least one such microbe actually causing said microbial infection type in the specific human; (b) identifying the group of microbes consisting of the 4-24 microbes which cause at least 85% of microbial infection type in humans (c) collecting a biological sample from the human to be tested. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: Step (a) identifies the microbial infection type in humans but a sample is not taken until Step (c).  Thus how can one identify the microbial infection type without taking previously taking  a sample from the infected human. 

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-7, 9 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Avesar et al., (Proc Natl Acad Sci USA. 2017 Jul 18;114(29):E5787-E5795) in view of Liu et al., (US 20170095818 published April 2017; priority to March 2014) and Holder et al.,(US 20170298456 published Oct 2017; priority to March 2016).
The claims are drawn to a method for identifying a microbe causing an infection in a human, comprising: (a) identifying a microbial infection type in humans which is known to be caused by at least 4 different microbes and for which a test is to be conducted to identify at least one such microbe actually causing said microbial infection type in the specific human; (b) identifying the group of microbes consisting of the 4-24 microbes which cause at least 85% of microbial infection type in humans (c) collecting a biological sample from the human to be tested; providing a microfluidic microbe detection chip (MDC), the MDC comprising: (i) a plurality of microfluidic channels; (ii) at least one inlet connected to each of said microfluidic channels for receiving the biological sample and delivering it to said plurality of microfluidic channels; (e) providing a plurality of probe reservoirs, each said reservoir containing a supply of probes which recognize and bind to microbial surface molecules, selected from said group of microbes, and wherein each said reservoir is connected to at least one of said microfluidic channels on the MDC to deliver said probes in said reservoir to said at least one of said microfluidic channels; (f) providing the biological sample to said at least one inlet of the MDC, which in turn provides the specific sample to said plurality of microfluidic channels; (g) causing the probes to engage said specific sample in said plurality of microfluidic channels, whereby the probes can react and bind to said microbial surface molecules; RNA recognized by the probes, if such are present in said specific sample; (h) measuring the presence of any of said probes which are bound to said microbial surface molecules, microbial intracellular proteins or microbial DNA or RNA in said specific sample in said plurality of microfluidic channels to diagnosis the microbes in the specific sample; and (i) reporting the results of said measurement.
Avesar et al., teach the preamble of claim 1 by teaching Urine samples from patients were confirmed to have UTIs [Antimicrobial Susceptibility Testing AST
 on Urine Samples]. Urine samples from patients were confirmed to have UTIs by the hospital. Avesar et al., teach identifying a UTI microbial infection type in humans which is known to be caused by at least 4 different microbes and for which a test is to be further tested; thereby teaching claim 1(a) and claims 5 and 22.  
As to claim 1(b) identifying the group of microbes consisting of the 4-24 microbes which cause at least 85% of microbial infections for said biological condition and said sample source to be tested by AST; Avesar et al., at Table 1 teach the potential identification of E. coli, K.pneumoniae, S. aureus, A. baumannii, C. freundii and S. haemolyticus which are known to cause UTI infections. Samples were refrigerated overnight until they were confirmed positive by the hospital and transferred to our laboratory for testing [Introduction]. Avesar et al., teach step 1(c).   Avesar et al., investigate the array–AST system to reduce sample preparation time for urinary tract infections (UTIs) by directly performing AST [Introduction].  Our AST assay was performed on these clinical samples [AST on Urine Samples]. 
As to claim 1(d), Avesar et al., teach providing a microfluidic microbe detection chip (MDC) by providing devices stationary nanoliter droplet array (SNDA)–AST system to reduce sample preparation time for urinary tract infections (UTIs) by performing AST directly on bacteria harvested from clinical urine samples Introduction]. The plurality of connected channels, inlet, and receiving and delivery channels are seen in Figure 1, the PDMS device with 200 wells. Figure 1 B, step 1 shows  defined the positive control to be the bacterial testing suspension without the addition of any antibiotics and the negative control to be the bacterial testing suspension with the addition of sufficiently high amounts of antibiotics (one to two orders of magnitude higher in concentration to that of the testing concentration). The fluorescence buildup within the wells indicates the level of metabolic activity occurring in the culture and is measured every 30 min for different antibiotic conditions to obtain results (Fig. 1B, step 2); thereby teaching claim 19.
Avesar et al., teach the method further comprising and performing antibiotic susceptibility testing by providing an ASC chip. Avesar et al., investigate the array–antimicrobial susceptibility testing (AST) system to reduce sample preparation time for urinary tract infections (UTIs) by directly performing AST [Introduction].  Using this system, Avesar et al., investigated the antibiotic susceptibility of Escherichia coli to gentamicin and ampicillin simultaneously [Antibiotic Incorporation via lyophilization and Multiplexing].  Avesar et al., teach the bacteria of claim 10 and the antibiotic of claim 20.
As to claim 18, Avesar et al., teach Resazurin is a fluorescent dye that is minimally toxic and commonly used for cell viability assays. Avesar et al., presents a system that combines the resazurin assay with a nanoliter well array containing lyophilized antibiotics within each well, forming a multiplexing system. Because well volumes are small and chemically isolated, the fluorescence buildup (i.e., metabolism) of a small number of bacterial cells can be detected for different antibiotic conditions simultaneously. The system provides rapid, same-day AST results requiring two orders of magnitude fewer reagents than current clinically available liquid-phase testing systems [Introduction]. Avesar et al., teach claim 17 by teaching results were quantified by plating the bacterial suspensions before and after the respective filtering steps [Fig S3]. 
Avesar et al., teach the method used as a base platform a simple well loading/stationary droplet formation. The microfluidic device can interface with nearly any substrate [Description of the SNDA–AST System]. Each array consists of 200 wells, branching off a main channel. Restrictions serve as unique structures that are specifically designed to allow air in the wells to escape to surrounding channels, thus facilitating simple capillary-based filling [Description of the SNDA–AST System]. See also Fig. 1 for the plurality of microfluidic channels with at least one inlet connected to the channels for receiving sample. Because well volumes are small and chemically isolated, the fluorescence buildup (i.e., metabolism) of a small number of bacterial cells can be detected for different antibiotic conditions simultaneously. The system provides rapid, same-day AST results requiring two orders of magnitude fewer reagents than current clinically available liquid-phase testing systems [Introduction]. 
Therefore, Avesar et al., teach a method for identifying a microbe causing an infection in a human, comprising: (a) identifying a microbial infection type in humans which is known to be caused by at least 4 different microbes and for which a test is to be conducted to identify at least one such microbe actually causing said microbial infection type in the specific human; (b) identifying the group of microbes consisting of the 4-24 microbes which cause at least 85% of microbial infection type in humans (c) collecting a biological sample from the human to be tested; providing  a microfluidic microbe detection chip (MDC), the MDC comprising:(i) a plurality of microfluidic channels; and (ii) at least one inlet connected to each of said microfluidic channels for receiving the biological sample. 
However Avesar et al., do not specifically teach delivering it to said plurality of microfluidic channels; providing a microfluidic microbe detection chip (MDC), the MDC comprising: (i) a plurality of microfluidic channels; (ii) at least one inlet connected to each of said microfluidic channels for receiving the biological sample and delivering it to said plurality of microfluidic channels; (e) providing a plurality of probe reservoirs, each said reservoir containing a supply of probes which recognize and bind to microbial surface molecules, selected from said group of microbes, and wherein each said reservoir is connected to at least one of said microfluidic channels on the MDC to deliver said probes in said reservoir to said at least one of said microfluidic channels; (f) providing the biological sample to said at least one inlet of the MDC, which in turn provides the specific sample to said plurality of microfluidic channels; (g) causing the probes to engage said specific sample in said plurality of microfluidic channels, whereby the probes can react and bind to said microbial surface molecules; RNA recognized by the probes, if such are present in said specific sample; (h) measuring the presence of any of said probes which are bound to said microbial surface molecules, microbial intracellular proteins or microbial DNA or RNA in said specific sample in said plurality of microfluidic channels to diagnosis the microbes in the specific sample; and (i) reporting the results of said measurement.
Liu et al., provide an integrated microfluidic device and microarray detection; thereby teaching the microfluidic microbe detection chip device. Liu et al., teach the device comprises: (1) a microchip configured to process reagents, comprising a plurality of reservoirs, channels, valves, and/or fluid interfaces; (2) an amplification chamber; and (3) a microarray chamber comprising a microarray and a reaction chamber. In some embodiments, these features are interconnected to allow transportation of reagents detection functions in a closed system. In one aspect, the integrate device herein overcomes the problem of contamination during the amplification and hybridization reactions [abstract].  The microfluidic device for detection, comprising a microchip comprising at least one sample reservoir; at least one reagent reservoir; at least one mixing reservoir; and at least one detection chamber, wherein the at least one reagent reservoir is connected to the at least one mixing reservoir, and wherein the at least one mixing reservoir is connected to the at least one detection chamber [para. 007]; thereby teaching claim 1(d).  The device comprises device comprises one or more detection chambers, such as one or more microarray chambers for detecting hybridization of amplified nucleic acids to probes on a microarray. In some embodiments, the device herein comprises one or more substrate microchips, one or more amplification chambers, and/or one or more detection chambers, or any combination thereof [para. 073] thereby teaching claim 1(d)(ii).  
The at least one detection chamber can comprise an array for detection of a plurality of target molecules in a sample [para. 0020].  For example, in some embodiments where the system is a microarray, the probes may be present in multiple (such as any of 2, 3, 4, 5, 6, 7, or more) on the microarray [para. 0125].  The assays of the present disclosure may be implemented in a multiplex format. Multiplex methods are provided employing 2, 3, 4, 5, 10, different capture probes which can be used simultaneously to assay for corresponding different targets [para. 0130]; thereby teaching claim 14. 
The assays may be designed, for example, to detect molecules associated with any of a number of infectious or pathogenic agents including fungi, bacteria, mycoplasma, rickettsia, chlamydia, viruses, and protozoa [para. 0121].   Microfluidic chip can be used to detect any interaction(s) among moieties selected from the group consisting of a virus, a molecule and an aggregate or complex thereof [para. 57]. For example, interactions between or among macromolecules, such as protein-protein, interactions can be analyzed. In other embodiments, macromolecule-small molecule or small molecule-small molecule interactions are detected or analyze using the present microfluidic chip. Assay methods for multiplexed analysis of target polynucleotides are provided. The target molecules include compounds, peptides, and carbohydrates [para. 0120].  Polypeptides, antibodies, small molecule compounds, peptides, and carbohydrates can be immobilized on solid surfaces to form microarrays [para 52] thereby teaching claim 1(e-h), claim 2 and 9 probes which recognize and bind to microbial surface molecules.
 Targets in solution are usually detected and quantified by detection of fluorophore-, silver-, or chemiluminescence-labeled targets hybridized on microarray; thus teaching the  quantification of clam 2. When the target is made with a directly incorporated label or so that a label can be directly bound to the target, this label is one which does not interfere with detection of the capture probe conjugate substrate and/or the report moiety label [para. 104]; thus teaching claim 6. More complex interactions including interactions among more than two moieties can also be detected and/or analyzed according to the present disclosure. When DNA-DNA, DNA-RNA, RNA-RNA interactions are to be detected [para. 0145]. The interaction between a test moiety and a plurality of target moieties can be detected by any suitable methods, and the present microfluidic chip can be made to suit the particular detection method. For example, the test moiety and/or target moieties can be labeled to facilitate detection. Any suitable label can be used. Exemplary labels include a radioactive, a fluorescent, a chemical, an enzymatic, a luminescent and a FRET (fluorescence resonance energy transfer) label [para. 0146]; thereby teaching claim 7.
In certain embodiments, the fluid control subsystem comprises at least one pump, at least one valve, at least one washing buffer chamber, and/or at least one waste chamber [para. 0097]; thereby teaching claim 4. Where the sample contains cells, the cells can be lysed or permeabilized to release the polynucleotides within the cells. Permeabilization buffers can be used to lyse cells which allow further steps to be performed directly after lysis, for example a polymerase chain reaction [para 0114]; thereby teaching claim 3.
As to claims 9, The present microfluidic chips and methods can be used to detect a number of infectious diseases or infection states in a subject [para. 0150].  Pathogenic bacteria include, but are not limited to, Helicobacter pyloris, Borelia burgdorferi, Legionella pneumophila, Mycobacteria sps (e.g. M. tuberculosis, M. avium, M. intracellulare, M. kansaii, M. gordonae), Staphylococcus aureus, Neisseria gonorrhoeae, Neisseria meningitidis, Listeria monocytogenes, Streptococcus pyrogenes (Group A Streptococcus), Streptococcus agalactiae (Group B Streptococcus), Streptococcus (viridans group), Streptococcus faecalis, Streptococcus bovis, Streptococcus (anaerobic sps.), Streptococcus pneumoniae, pathogenic Campylobacter sp., Enterococcus sp., Haemophilus influenzae, Bacillus anthracis, Corynebacterium diphtheriae, Corynebacterium sp., Erysipelothrix rhusiopathiae, Clostridium perfringens, Clostridium tetani, Enterobacter aerogenes, Klebsiella pneumoniae, Pasturella multocida, Bacteroides sp., Fusobacterium nucleatum, pathogenic strains of Escherichia coli, Streptobacillus moniliformis, Treponema pallidium, Treponema pertenue, Leptospira, and Actinomyces israelli [para. 0151]. Teaching claim 1(i).
It is to be understood that the present microfluidic chips are suitable for detection of the above infectious agents by detecting their genetic material, for example, by PCR of specific nucleic acid sequences that are indicative of the infectious agents, by detecting proteins, lipids, or polysaccharides that are indicative of the infectious agents, and/or by detecting host responses to the infectious agents (e.g., host antibodies to the infectious agents) [para. 0154].   The method further comprising washing the at least one detection chamber with a washing solution. In any of the preceding embodiments, the sample can be a biological sample. In any of the preceding embodiments, the sample can be derived from a tissue or a body fluid, for example, a tissue selected from the group consisting of brain, lung, liver, spleen, bone marrow, thymus, heart, lymph, blood, bone, cartilage, pancreas, kidney, gall bladder, stomach, intestine, testis, ovary, uterus, rectum, nervous system, gland, and internal blood vessels; or a body fluid selected from the group consisting of blood, urine, saliva, bone marrow, sperm, an ascetic fluid, and subfractions thereof, e.g., serum or plasma [para. 030]; thereby teaching 5 and 22.  
One or more different populations of spectrally encoded capture probe conjugates can be created, each population comprising one or more different capture probes attached to a substrate comprising a known or determinable spectral code comprising one or more semiconductor nanocrystals or fluorescent nanoparticle. Because of the large number of different semiconductor nanocrystals and fluorescent nanoparticles and combinations thereof which can be distinguished, large numbers of different capture probes and amplification products can be simultaneously interrogated. [para. 0132] thereby teaching claim 13. 
However, Liu et al., does not teach identifying resistance to specific antibiotics or performing antibiotic susceptibility which Avesar et al., already taught and is further described by Holder et al.
	Holder et al., teach bacterial identification and antibiotic susceptibility profiling device [para. 002].  As to claim 15 and 21, the microfluidic cartridge can include an inlet that is configured to receive a sample. In some implementations, the test sample is blood, sputum, mucus, lavage, or saliva [para. 055] teaching claims 5 and 22. The sample can include bacterial cells and blood that includes plasma and a plurality of formed elements. The microfluidic cartridge can also include a separator. The separator can include a first outlet and a second outlet. The separator can be configured to flow the bacterial cells and the plasma into the first outlet and the plurality of formed elements of the blood into the second outlet. The system can include a reservoir that is configured to incubate the bacterial cells. The reservoir can be coupled with the first outlet of the microfluidic channel. The reservoir can be configured to receive at least one recombinant detector bacteriophage that includes a reporter gene. The system can include an optical detector that is configured to detect a signal generated by the expression of the reporter gene responsive to the bacterial cells being infected with the recombinant detector bacteriophage [para. 0006].  The system can include a plurality of reservoirs that are coupled with the fourth outlet. The counter can be one of a laser-based flow cytometer or an impedance-based flow cytometer [para. 011].  The microfluidic system includes an inlet that is configured to receive a sample. The sample can include bacterial cells and blood [para. 012].   The method introduces an antibiotic into the microfluidic system. The method can also include introducing a lysis reagent into the microfluidic system. [para. 0052]. Some reagents may be pre-loaded and stored in the cartridge prior to introducing the sample [para. 017]. The signal generated by the expression of the reporter gene can include at least one of a luminescent signal, a fluorescent signal, or a chromatographic signal [para. 019].  FIG. 1 illustrates a block diagram of an example system for bacteria identification and antibiotic susceptibility profiling. The system 100 can be a bacteria identification and antibiotic susceptibility profiling device. The system 100 can include a microfluidic cartridge 102. The microfluidic cartridge 102 includes a microfluidic cartridge 102 that is coupled with a separator 106. The microfluidic cartridge 102 also includes a concentrator 108 and a microfluidic channel 110. The output of the microfluidic channel 110 feeds into the incubation reservoirs 112(1)-112(n) (collectively referred to as the incubation reservoirs 112). Each of the incubation reservoirs 112 can be coupled with a respective one of the detection chambers 114(1)-114(n) (collectively referred to as the detection chambers 114). For example, the reservoirs 112 are coupled with both the microfluidic channel 110 through a direct coupling and to the concentrator 108 indirectly via the microfluidic channel 110. The system 100 can also include one or more buffer reservoirs 116, wash fluid reservoirs 118, and waste reservoirs 120. Fluid containing waste can be driven to one of the outlets and fluid containing the bacteria can be driven to a different one of the outlets [para. 075].   The incubation reservoirs 112 can be environmentally controlled chambers configured to allow for the survival of bacteriophages and the bacteria within the fluid from the microfluidic channel 110 [para. 079]. For example, each of the incubation reservoirs 112 can be coupled to a different antibiotic solution reservoir 128 that includes a different antibiotic solution [para. 080].  The signal can include a luminescent, fluorescent, or chromatographic signal generated by the reporter gene. The controller can also indicate the type of bacterial cells that are present based on from which of the detection chambers 114 the signal was detected. In other implementations, the controller can display the value of the signal in addition to or in place of the binary yes/no to the presence of the bacterial cells. The value of the signal can be an indication of the amount the reporter gene was expressed, which can serve as a proxy for the amount of bacterial cells present in the sample [para. 084]. 
The method can include counting the bacterial cells. The sub-samples can be subjected to a different type of antibiotic. For example, a first sub-sample can serve as a control, and no antibiotics can be applied to it. A second sub-sample that is to be tested for antibiotic susceptibility is subjected to a first antibiotic (e.g., a broad spectrum antibiotic), a third sub-sample that is to be tested for antibiotic susceptibility is subjected to a second antibiotic (e.g., distinct from the first antibiotic, for example another broad spectrum antibiotic or a narrower spectrum antibiotic), and a fourth sub-sample that is to be tested for antibiotic susceptibility is subjected to a third antibiotic (e.g., distinct from the first and second antibiotic)
The method 300 can include determining the antibiotic susceptibility of the bacterial cells. The amount quantified amount of reporter gene expression can be used to determine the antibiotic susceptibility. 
The species of bacteria that are infected include Pseudomonas aeruginosa, Escherichia coli, Staphylococcus aureus, Klebsiella pneumoniae, Yersinia pestis, Bacillus anthraces, Burkholderia mallei, and Franciscella tularensis [para. 0109]. The present disclosure provides a method for determining the antibiotic susceptibility of a bacterial strain or species in a test sample obtained from a subject comprising (a) separating bacterial cells isolated from the test sample into a plurality of sub-samples, (b) contacting the plurality of sub-samples with a recombinant detector bacteriophage disclosed herein and at least one antibiotic, wherein the recombinant detector bacteriophage comprises a heterologous nucleic acid encoding a reporter gene, and (c) detecting the expression of the reporter gene of the recombinant detector bacteriophage in the presence of each antibiotic. In some embodiments, the method further comprises determining that the bacterial strain or species in the test sample is susceptible to an antibiotic if the reporter gene expression of the recombinant detector bacteriophage in the antibiotic treated sub-sample is decreased relative to that observed in a control sub-sample that is not treated with the antibiotic. The at least one antibiotic is one or more of rifampicin, tetracycline, levofloxacin, and ampicillin [para. 0114] just as recited by claim 20.
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Holder et al., performance of antibiotic susceptibility testing to the method for analyzing a biological sample as taught by Avesar et al., and Liu et al., in order to provide a system for direct urine testing that can help save days of diagnosis time, and provides for bacteria identification and antibiotic susceptibility profiling.
Holder et al., teach early and accurate identification of the bacterial strains responsible for a patient's illness and determining its susceptibility to various antibiotics is an important aspect of the treatment selection decision process. Similarly, Avesar et al., teach improved diagnostics that can more rapidly and efficiently elucidate information about the infectious agent to aid in establishing a more targeted and knowledge-based treatment regimen. One of ordinary skill in the art would have a reasonable expectation of success to incorporate the additional profiling steps because the profiling of antibiotic susceptibility can be in combination with bacterial identification on bacterial detection chips. Furthermore, no more than routine skill would have been required to incorporate the steps of Avesar et al., Liu and Holder et al., since microbe detection chips containing a plurality of channels, inlets, outlets, and a plurality of reservoirs and antibiotic susceptibility testing was already well known in the art. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a 
method for analyzing a biological sample using a microfluidic microbe detection chip
where there is no change in the respective function of the channels, inlets, reservoirs, or detection or measurement processes;  thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Response to Arguments
6.	Applicant's arguments filed October 21, 2022 have been fully considered but they are not persuasive. 
Applicants argue that the prior art does not identify the group of microbes consisting of the 4-24 microbes which cause at least 85% of microbial infection type in humans.  However, contrary to applicants assert, the prior art teach identifying the cause of infection, a UTI. Avesar et al., at Table 1 teach the potential identification of E. coli, K.pneumoniae, S. aureus, A. baumannii, C. freundii and S. haemolyticus which are known to cause UTI infections.  Furthermore, any person skilled in the art can guess at 4 potential microbial causes for a UTI infection. Merely repeating Avesar et al., testing procedure would inform a skilled artisan that after a UTI was confirmed positive, Table 1 provides a list of 4-24 microbes which could cause a UTI infection.  Therefore, step 1(b) is taught by the prior art, contrary to applicants arguments.
Applicants assert that using probes allows the inventors to run tests on raw urine, without first needing to separate it into different microbial colonies, e.g., as done to transfer microbes from the initial diagnostic culture plates to an AST plate.  Applicants is reminded that the instant claims do not exclude the transfer microbes from the initial diagnostic culture plates to an AST plate. That the fact additional steps are recited in the art unlike the instant claims does not overcome the use of Avesar et al., as prior art. 
In this case, the claim language recites “comprising.” The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”).  Therefore applicants’ argument that Avesar et al., is not obvious because it teaches additional steps is not persuasive since Avesar et al., 
teach a method for identifying a microbe causing an infection in a human, comprising: (a) identifying a microbial infection type in humans which is known to be caused by at least 4 different microbes and for which a test is to be conducted to identify at least one such microbe actually causing said microbial infection type in the specific human; (b) identifying the group of microbes consisting of the 4-24 microbes which cause at least 85% of microbial infection type in humans (c) collecting a biological sample from the human to be tested; providing  a microfluidic microbe detection chip (MDC), the MDC comprising:(i) a plurality of microfluidic channels; and (ii) at least one inlet connected to each of said microfluidic channels for receiving the biological sample.
Applicant’s argues the inventors specifically teach limiting the number of microbes for which the test is being run. The claims recite at least 85% of the microbial infections for said biological condition as required by clause (b) of claim 1.  However, Applicants attention is directed to the claim language. In this case, the claims recite identification a group of microbes between 4 and 24 which a minimum of 85% of microbial infections. Avesar et al., specifically identifies a group of microbes consisting of more than 4 microbes which cause 85% of microbial infections for the UTI biological condition wherein the sample is a urine sample.  Therefore, Avesar et al., teach claim 1(b). Additionally, instant claim 14 recites providing 4-50 varieties of the probes; which Liu clearly teach. Liu et al. do not teach away from the concept of specific selection by describing a mechanism capable of testing more microbes. Liu et al., clear teaching of testing using a limited number of predetermined probes. 
Applicants argue that the claims are about selecting probes. In this case, Liu et al., clearly teach probe which bind microbial surfaces. Applicants argue that Liu et al. is completely silent on how to select the array of microbes; however the Office set forth clearly teaching by Avesar et al., regarding the identification of a microbial infection, UTI  for which a test is to be conducted and a source, clinical urine samples for the biological sample for which is to be further tested; thereby teaching claim 1(a) and claims 5 and 22.  As to claim 1(b) identifying the group of microbes consisting of the 4-24 microbes which cause at least 85% of microbial infections for said biological condition and said sample source to be tested; Avesar et al., at Table 1 teach identification of E. coli, K.pneumoniae, S. aureus, A. baumannii, C. freundii and S. haemolyticus.  Therefore the prior art reference clearly teach the limitation.  Furthermore, Avesar et al., clearly identified the microbes associated with UTI.  Therefore, the rejection is maintained. 

In this case, the rejection is based upon Avesar et al., in view of Liu et al., and Holder et al; and Liu et al., clearly measure the presence of any of said probes which are bound to said microbial surface molecules, microbial intracellular proteins or microbial DNA or RNA in said biological sample in said plurality of microfluidic channels; just as required by the claims. Liu et al., teach the use of DNA and RNA; yet claim 1 requires probes to bind recognize and bind to microbial surface molecules. Liu et al., clearly teach probes which detect Probe target include Polypeptides, antibodies, compounds, peptides, and carbohydrates which are all moieties found on the microbial surface.  Applicants attention is directed to the Pertinent Art section to examples of peptides which bind the bacterial surface. It is noted the instant claims do not further limit the type of probes which bind microbial surfaces. Liu et al., is not limited to RNA and DNA binding, furthermore the instant claims do not exclude additional steps. Therefore the argument is not found persuasive. 

It would have been prima facie obvious at the time of applicants’ invention to apply Holder et al., performance of antibiotic susceptibility testing to the method for analyzing a biological sample as taught by Avesar et al., and Liu et al., in order to provide a system for direct urine testing that can help save days of diagnosis time, and provides for bacteria identification and antibiotic susceptibility profiling. Additionally, Holder et al., teach early and accurate identification of the bacterial strains responsible for a patient's illness and determining its susceptibility to various antibiotics is an important aspect of the treatment selection decision process. Similarly, Avesar et al., teach improved diagnostics that can more rapidly and efficiently elucidate information about the infectious agent to aid in establishing a more targeted and knowledge-based treatment regimen.  

The Office submits that Avesar et al., teach a method for direct urine testing that can help save days of diagnosis time. Avesar et al., teach improved diagnostics that can more rapidly and efficiently elucidate information about the infectious agent to aid in establishing a more targeted and knowledge-based treatment regimen. Avesar et al., teach identifying a microbial infection for which a test is to be conducted and a source for a biological sample for which is to be further tested. After a urine sample is collected, current clinical protocols dictate the need to culture the sample on an agar-growth medium to first confirm the presence of bacteria in the sample and isolate the bacteria from the urine.  Additionally, Liu et al., teach microbial identification, or diagnosis of the bacteria from the specific biological sample. The systems described herein may comprise two or more probes that detect the same target peptides, carbohydrates and other structures found on a microbes surface. For example, in some embodiments where the system is a microarray, the probes may be present in multiple (such as any of 2, 3, 4, 5, 6, 7, or more) copies on the microarray.  The assays of the present disclosure may be implemented in a multiplex format. Multiplex methods are provided employing 2, 3, 4, 5, 10, different capture probes which can be used simultaneously to assay for amplification products from corresponding different target polynucleotides.  Therefore, a different in the time it takes to complete the identification method is no a persuasive argument, since the instant claims do not recite any time limits. 
Finally, One of ordinary skill in the art would have a reasonable expectation of success to incorporate the additional profiling steps because the profiling of antibiotic susceptibility can be in combination with bacterial identification on bacterial detection chips. Furthermore, no more than routine skill would have been required to incorporate the steps of Avesar et al., Liu and Holder et al., since microbe detection chips containing a plurality of channels, inlets, outlets, and a plurality of reservoirs and antibiotic susceptibility testing was already well known in the art. 
Therefore, the rejection of claims 1-7, 9 and 13-22 is maintained.


Pertinent Art

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. WO2017103269 teach a method for the detection of a sexually transmitted infectious pathogen in a human subject without sample purification, the method comprising the steps; a) providing a urine sample from the human subject, b) adding an antimicrobial peptide to the urine sample, c) amplifying the released nucleic acids by loop-mediated isothermal amplification (LAMP) using primers targeting the sexually transmitted infection pathogen nucleic acids, d) detecting a signal from the nucleic acid originating from the sexually transmitted infection pathogen organism, and e) indicating the human subject being infected with a sexually transmitted infectious pathogen, if the signal is above a predetermined value. 
Kulagina et al., (Anal. Chem. 2005, 77, 19, 6504–6508 Publication Date:August 30, 2005) AMPs bind semiselectively to microbial cell surfaces and exert their antimicrobial activity through membrane disruption. 6,7 Given their ability to bind to multiple target microbes, we postulate that an array consisting of multiple AMPs would potentially be capable of detecting a higher number of target species than an array with a corresponding number of antibodies. Antimicrobial peptides (AMPs) are a subset of peptides presenting outstanding bactericidal activity. Their binding to bacteria mainly relies on physico-chemical interactions, due to their polycationic or amphiphilic characteristics. Hence, they can easily attach to negatively charged lipopolysaccharides (LPS) anchored in the membrane of Gram-negative bacteria via electrostatic interactions . Conformational changes of their structure can also mediate the attachment to bacterial outer walls.


Conclusion
8.	 No claims allowed.


9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645